I dissent upon the ground that, under the application as made, the court had no jurisdiction to appoint a receiver. This case accentuates the vice of the rule laid down in State ex rel.Panos v. Superior Court, post p. 382. In that case, the application for receiver was at least made upon execution issued and returned unsatisfied. In this case, plaintiff did not even go to the trouble of causing execution to issue. The rule here established leaves to summary process the important function of appointing receivers — a method hitherto unrecognized. As I read the cases from this court cited in the majority opinion as authority in support of such a procedure, none of them sustains it. It is true that, in those cases, receivers were appointed for insolvent corporations, but only (1) upon a creditor's bill in equity, (2) upon application pendente lite or in the final judgment under authority of Rem. Rev. Stat., § 741 [P.C. § 8414], subd. 5, or (3) in supplementary proceedings under authority of Rem. Rev. Stat., § 640 [P.C. § 7953].
For the reasons stated in the dissenting opinion in State exrel. Panos v. Superior Court, post p. 382, I think the judgment in this case should be affirmed.
MAIN, J., concurs with BLAKE, J. *Page 382